DETAILED ACTION
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the application filed 07/21/2014.
Election/Restriction
This application contains claims directed to the following patentably distinct species of the claimed invention:
I.	Claims 1-3, 5, 9, 12 and 14-15, drawn to the structures/structural elements of a hearing device comprising an amplifier system comprising: an amplifier, a battery configured to provide a supply voltage to the amplifier, a digital signal processor configured to provide an acoustical signal to the amplifier, and an external processing unit is also provided the supply voltage from the battery, the external processing unit being configured to provide an enablement signal when the external processing unit performs a processing that causes a short-term drop in the supply voltage, the external processing unit being configured to transmit the enablement signal to a controller unit configured to receive the enablement signal, wherein the external processing unit is configured to provide a measure of the supply voltage from the battery, based on the measure of the supply voltage, the external processing unit is configured to generate the enablement signal, the controller unit is configured to generate a compensating signal based on an estimation of variation in the supply voltage, and transmit the compensating signal to the digital signal processor, and the digital signal processor is configured to minimize the variation in the acoustical signal by providing the compensating signal into the acoustical signal;
II.	Claims 4, 6-8, 10-11, 13 and 16, drawn to the structures/structural elements of a hearing device comprising an amplifier system comprising: an amplifier, a battery configured to provide a supply voltage to the amplifier, a digital signal processor configured to provide an acoustical signal to the amplifier, an external processing unit configured to provide a measure of the supply voltage from the battery and, based on the measure of the supply voltage, provide an enablement signal to a controller unit configured to receive the enablement signal when the measure of the supply voltage drops below a threshold or raise above a threshold, wherein: the controller unit is configured to generate a compensating signal based on the measure of the supply voltage, and transmit the compensating signal to the digital signal processor, the digital signal processor is configured to minimize the variation in the acoustical signal by providing the compensating signal into the acoustical signal, the controller unit is further configured to transmit a request for a measured voltage during a time period based on the enablement signal, and a first analog-to-digital converter is configured to measure during the time period the supply voltage to the amplifier based on the request for the measured voltage transmitted by the controller unit.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim has been found generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicants are advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement is traversed (37 CFR 1.143).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a PTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651